DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 06/26/2022 have been presented under AFCP 2.0 program for examination. In the amendments, claim 1 (similarly, claims 14 and 16) is amended to add, "wherein the resource block level indication is indicated by a second bitmap, a number of bits in the second bitmap is a total number of physical resource blocks comprised in the reference range, and each bit in the second bitmap indicates a physical resource block which indicates whether the rate matching is performed on the physical resource block or not." which was recited in canceled claim 5. This amendment would change the scopes of claims 1, 14 and 16 and claims 6-7 and 21-22 which depend on their respective independent claims and thus raise new issues and require further search and/or considerations. 
It is noted that the amended features of claims 1, 14 and 16 at least in part are still disclosed in the prior art of record, as set forth below. Moreover, since the amended features of claims 1, 14 and 16 and claims 6-7 and 21-22 would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 06/28/2022 have been fully considered in view of the amendments and are persuasive. The amendments will not be entered in view of the reasons set forth above.

With regard to the 103 rejections, Applicant’s arguments filed 06/28/2022 have been fully considered in view of the amendments but they are not persuasive for at least reasons as set forth below.

On page 9 of Remarks, Applicant argued:
Claim 1 explicitly defines that the resource block level indication is indicated by a
second bitmap. It is well understood in the art that bitmap belongs to a data type of a string and is a representation in which each item corresponds to one or more bits of information. For example, paragraph [0069] of the application describes that the second bitmap may be [0001111000] in an embodiment. However, GC DCI A 1410 in Islam is not such a bitmap. Therefore, GC DCI A 1410 in Islam cannot be reasonably compared to the second bitmap recited in claim 1.
In response to Applicant’s argument, Examiner respectfully disagree:
It is noted that the features upon which Applicant relies (i.e., bitmap belongs to a data type of a string) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 only requires the resource block level indication is indicated by a second bitmap, a number of bits in the second bitmap is a total number of physical resource blocks comprised in the reference range, and each bit in the second bitmap indicates a physical resource block. 
FIG. 14 and ¶0104-0105] of Islam clearly discloses, the resource block level indication is
indicated by a second bitmap [FIG. 14; ¶0104-0105, GC DCI A (bitmap) 1410; note that the GC DCI provides bitmap (see, e.g., ¶0093)) which has 9 bits], a number of bits in
the second bitmap is a total number of physical resource blocks comprised in the reference
range [FIG. 14; ¶0104-0105, the number of bits (9) in the GC DCI A 1410 corresponds to a total number of PRAs in the reference range defined by time duration TA and frequency range A, PR]. Additionally, no portion of claim 1 requires the bitmap to be a type of a string. 

On page 10 of Remarks, Applicant argued:
Claim 1 explicitly defines that a number of bits in the second bitmap is a total number of physical resource blocks comprised in the reference range. Those skilled in the art can understand that physical resource blocks denote frequency domain resources, while symbols in claim 3 denote time domain resources. However, GC DCI A 1410 in Islam contains both the time domain resources and the frequency domain resources. This further supports the conclusion that GC DCI A 1410 in Islam cannot be reasonably compared to the claimed second bitmap that is dedicated to representing physical resource blocks in claim 1 
 
In response to Applicant’s argument, Examiner respectfully disagree:
It is noted that the features upon which Applicant relies (i.e., physical resource blocks includes only frequency domain resources) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 only requires each bit in the second bitmap indicates a physical resource block. 
FIG. 14 and ¶0104-0105] of Islam clearly discloses, each bit in the second bitmap indicates a physical resource block [FIG. 14; ¶0105, each bit of the GC DCI A 1410 corresponds to one of the PRAs 1402 which indicates preemption region; note that each PRAs 1402 corresponds to a physical resource block]. 
 
Although the cited references of record in combination teach, the claimed features presented in the amendments, as set forth above, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art which could be relied on with respect to the above-presented claimed features, “wherein the resource block level indication is indicated by a second bitmap, a number of bits in the second bitmap is a total number of physical resource blocks comprised in the reference range, and each bit in the second bitmap indicates a physical resource block which indicates whether the rate matching is performed on the physical resource block or not”:
You et al (US Publication No. 2017/0223686) [¶0119].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        




/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469